                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


SIDNEY MARTS,

                  Petitioner,

v.                                             CASE NO. 4:18cv552-RH/CJK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

                  Respondent.

_____________________________/


                            ORDER DENYING THE PETITION


         This petition for a writ of habeas corpus under 28 U.S.C. § 2241 is before

the court on the magistrate judge’s report and recommendation, ECF No. 3, and the

objections, ECF No. 4. I have reviewed de novo the issues raised by the objections.

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The petition for relief under 28

U.S.C. § 2241 is dismissed.” The clerk must close the file.

         SO ORDERED on December 20, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge art we tried

Case No. 4:18cv552-RH/CJK
